Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered July 18, 1989, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied the effective assistance of counsel when the County Court denied his request for a change of assigned counsel and allowed him to proceed pro se. It is settled law that court-appointed counsel will not be removed except for good cause shown (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). A bald statement by the defendant that he has no confidence in his attorney is not a sufficient demonstration of good cause for the substitution of assigned counsel (see, People v Sawyer, supra, at 19). The defendant’s reasons for Ms dissatisfaction with his court-appointed attorney did not constitute a showing of good cause (see, People v Sawyer, supra; People v Medina, 44 NY2d 199).
Moreover, we find that the court conducted an adequate "searching inquiry” as to whether the defendant appreciated the disadvantages of proceeding pro se (see, People v Sawyer, supra).
The defendant’s sentence was not excessive under the circumstances of this case (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Gopertino and Santucci, JJ., concur.